 CONTINENTAL OIL COMPANY595In view of the foregoing factors, including the similar andintegrated functions of the three plants, the centralized controlof labor relations and personnel policies,the common conditionsof employment,and the bargaining history on amultiplant basis,we find that separate production and maintenance units at theSalem and Danvers plants are inappropriate for collective -bar-gaining purposes.IConsequently,we shall dismiss the petitions.[The Board dismissed the petitions.]7 Aircraft Engine Service, Inc., 102 NLRB 1326; Birdsboro Armorcast, 101 NLRB 22Contrary to the IUE's contention, the fact thatseparateunitswere agreedto in previousproceedings is not controlling in the present proceeding. Kaiser Aluminum & ChemicalCorporation, 100 NLRB 107.CONTINENTAL OIL COMPANYandINTERNATIONAL ASSO-CIATION OF MACHINISTS,AFL, Petitioner.Case No. 16-RC-1293. June 16, 1953.DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before John F. Funke,hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this case toa three-member panel [Members Houston,Styles, and Peter-son].Upon the entire record in this case,the Board finds:1.The Employer is engaged in commerce within the meaningof the Act.2. The labor organizations involved claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the rep-resentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and(7) of the Act.4. The Petitioner seeks to sever a unit of machinists and theirapprentices and helpers from the unit currently represented bythe Intervenor,Independent Oil Workers Union of Oklahoma, atthe Employer's Ponca City,Oklahoma, oil refinery.Thelnter-venor opposes the proposed severance,while the Employer isneutral.In 1941, after consent elections,the Intervenor wascertified as the bargaining representative of the Employer'sproduction and maintenance employees,including the employeessought herein,while other labor organizations were certified asthe bargaining representatives of five craft units:Boilermakersand welders,electricians,carpenters,painters, and brick-105 NLRB No. 80. 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDmasons. TheIntervenor's current contractwith the Employer,which has beenopened for renegotiation,is not alleged as a bar.The Employer'smachinistsare located in the machine shopat the oil refinery. Althoughthere are at present no helpers inthe machine shop, the Employermaintains a progression fromhelper to first-classmachinistrequiring a minimum of4 yeas'experience. The machinistsand apprenticescurrently in themachine shop exercisethe skills of the machinist craft, areunder separate immediate supervision,and do not interchangewith otheremployees.Although there are laboratory techniciansand instrumentmenelsewhere in the plant who do somemachinist work, they are not predominantlymachinists and arenot soclassified by the Employer. We find thatthe machinists inthe machine shop comprise a distinct,homogeneouscraft groupof the type which the Board has traditionallyfound entitled toseparate representationif they sodesire.1Accordingly, we shall directa separate election among theEmployer's employeesinthe followingvoting group: Allmachinists and their apprentices and helpers employed at theEmployer's oil refinery at Ponca City, Oklahoma, excluding allother employees, all office clericaland professionalemployees,guards,the machine shopforemen and leaderman,and all othersupervisors as definedin the Act.5. If a majorityin the voting group vote for the Petitioner,they will be taken to haveindicatedtheirdesire to constitute aseparate appropriate unit, and the Regional Director conductingthe election directedherein is instructed to issue a certificationof representatives to the Petitionerfor the unitdescribed inparagraphnumbered 4, which theBoard, under such circum-stances, finds to be appropriate for purposesof collectivebargaining.In the event a majority vote for the Intervenor, theBoard findsthe existing unit to be appropriate,and theRegionalDirectorwill issue a certification of results of election to sucheffect.[Text of Direction of Election omitted from publication.]Member Peterson dissenting:The record herein affords but one basis for severing themachinists group soughtby the IAMfrom the established pro-duction and maintenance unit, and that is the craft status ofthese employees.Since its certification in 1941 for the plant-wide unit,themachinists have been represented by the Inde-pendent. There is no showing as to how the interests of thesecraftsmen would be better served by separate unit representa-tion or that the Independent has not accorded them fair andadequate representation.Consequently,for reasons stated in my dissenting opinion inW. C. Hamilton and Sons, 104 NLRB 627, I would dismiss thepetition.1Armstrong Tire and Rubber Company, 104 NLRB892; Crossett Paper Mills, 98 NLRB 542.